Citation Nr: 1747075	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-11 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a rating in excess of 30 percent for vasovagal syncope.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2011.  The RO issued a Statement of the Case (SOC) in April 2012.  In May 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The RO issued another rating decision in May 2013, which increased the disability rating for the vasovagal syncope to 30 percent.  The 30 percent rating was made retroactively effective from December 16, 2010, the date of the Veteran's increased rating claim.  The Veteran continued to appeal, requesting an even higher disability rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

In April 2015, the Board remanded the issue of entitlement to a rating in excess of 30 percent for vasovagal syncope and entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disability (TDIU) for additional development.

In a July 2017 rating decision, the RO granted entitlement to a TDIU on an extraschedular basis.  As a result, the issue of entitlement to a TDIU is no longer before the Board.



FINDING OF FACT

The Veteran's vasovagal syncope has not more nearly approximated paralysis of the tenth (pneumogastric, vagus) cranial nerve.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for vasovagal syncope are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.124a, Diagnostic Codes 8199-8210 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an April 2011 letter. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran to include the reports of April 2011 and April 2012 VA examinations.  Additionally, per the April 2015 Board remand instructions, the Veteran underwent a VA examination in October 2016 while VA and private treatment records have been obtained and associated with the claims file.

In light of the above, the Board also finds that the RO substantially complied with the April 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf to include the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober.

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his vasovagal syncope disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran submitted a claim for an increased rating which was received by VA on December 16, 2010.

As noted above, in a May 2013 rating decision, the RO increased the disability rating for the vasovagal syncope to 30 percent, effective from December 16, 2010, under Diagnostic Codes 8199-8210.  

The diagnostic code 8199 signifies that the disability is an unlisted condition being rated by analogy to one of the disabilities listed in 38 C.F.R. §44.124a.  See 38 C.F.R. §§ 4.20, 4.27; Copeland v. McDonald, 27 Vet. App. 333, 337 (2016).

Parenthetically, the Board notes that prior to the increased 30 percent rating, effective December 16, 2010, the Veteran's vasovagal syncope disability had been assigned a 10 percent disability rating under Diagnostic Code 8199-8100 of 38 C.F.R. § 4.124a for migraine headaches.

Under Diagnostic Code 8210, paralysis of the tenth cranial nerve is rated 50 percent if complete, 30 percent if incomplete but severe, and 10 percent if incomplete but moderate.  A corresponding Note indicates that evaluation is dependent upon the extent of sensory and motor loss to organs of voice, respiration, pharynx, stomach and heart.  See 38 C.F.R. § 4.124a, Diagnostic Code 8210.

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The rating criteria do not define "prostrating," and the Board observes that the Court has not undertaken to define "prostrating."  Cf. Fenderson, supra, in which the Court quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p.1080, "prostration" is defined as "utter physical exhaustion or helplessness." 

Factual Background and Analysis

The Veteran underwent a VA examination in April 2011.  It was noted that the Veteran had a diagnosis of vasovagal syncope and that in the past 2 months he had passed out 3 times.  The Veteran also had moderate headaches twice a week.  The Veteran did not suffer from seizures related to the brain and spinal cord condition.  He had severe dizziness that occurred 3 to 4 times a month.  He also had daily dizziness.  He also suffered from paralysis as his right hand and shoulder got numb and froze.   He did not have any vision symptoms but did have insomnia every night as a result of his brain and spinal cord condition.  He had cognitive impairment as he reported that it was tough to process what he was reading.  There were no flare-ups.  On examination, motor functioning and sensory functioning of the upper and lower extremities were normal.  Reflex testing was normal and the Veteran did not have any tremors or fasciculation.  The Veteran's gait was normal and his balance was good.  The Veteran did not have any cerebellar signs and he did not have any cognitive difficulties.  His coordination, speech, orientation, memory and cranial nerve function were normal.  He had migraine headaches twice a week that lasted for hours.  However, during these migraine episodes ordinary activity was possible.  The examiner diagnosed the Veteran with vasovagal syncope and indicated that the Veteran was mildly affected by this condition.  

The Veteran underwent a VA examination in April 2012.  The examiner noted that the Veteran had a diagnosis of vasovagal syncope which had failed treatment and lifestyle modifications.  The Veteran reported syncopes 6 to 7 times a week.  His syncopal episodes lasted between half a second to a second with the Veteran immediately regaining normal consciousness without residuals.  Therefore, the Veteran's attacks were not prostrating.  The Veteran did not take medication for his condition.  The Veteran did not experience headache pain or non-headache symptoms associated with headaches.  He did not have characteristic prostrating attacks of migraine headache pain or non-migraine headache pain.  The Veteran's syncopal episodes impacted his ability to work.  The examiner noted that the diagnosis was marked no because the Veteran did not have a headache condition.  However, the other reported diagnosis of vasovagal syncope could most accurately be evaluated for his disability.  

In a July 2013 correspondence, a private physician noted that the Veteran had recurrent episodes of fainting/syncopes 7 to 8 times a week.  The syncopal episodes occurred when he got out of bed, rose from the sitting position and bent down to get something.  These have interfered with his daily activities.  

In an August 2013 correspondence, a private physician opined that the Veteran was unemployable due to his 7 to 8 syncopes episodes a week.

A May 2014 VA treatment report noted a diagnosis of chronic dizziness with exertion and position change which was probably vestibular dysfunction.

An August 2014 VA MRI of the head demonstrated syncope possibly due to orthostatic or vasovagal reasons.  Cardiac and neurological causes were ruled out.  The CT/MRI did not demonstrate any processes that would lead to the Veteran's syncope.  The treating physician noted that the Veteran had diabetic neuropathy, retinopathy and nephropathy which may contribute to vasovagal versus orthostatic symptoms as the Veteran reported.  However, the MRI was negative which makes neurogenic cause unlikely.  The physical examination was also negative for neurological problems.

Per the April 2015 Board remand instructions, the Veteran underwent a VA examination in October 2016.  The examiner noted a diagnosis of vasovagal syncope which was rated as paralysis of the tenth nerve.  The Veteran reported symptoms of dizziness and feeling that he would faint which would occur at least 4 times a day and lasted for 45 minutes.  His treatment for these episodes was to stop and sit down or lie down and close his eyes.  The examiner noted that the cranial nerve affected by the Veteran's condition was cranial nerve ten (vagus).  He had other symptoms attributable to conditions affecting cranial nerve ten as he had dizziness and near syncope to syncope that was severe.  Muscle strength testing of all cranial nerves was normal.  The sensory examination of cranial nerve ten revealed severe, incomplete paralysis.  The examiner indicated that the Veteran had dizziness, syncope and near syncope and all symptoms were due to his vasovagal syncope.  The examiner noted that at the time of the episodes, the Veteran would not be able to do anything but sit or preferably lie down and rest until his symptoms passed.  In addition, given that more than half the time the symptoms were unprovoked and therefore unpredictable, the Veteran could not work in any environment that could be considered dangerous or one where the Veteran could not readily safely sit or lay down safely to allow passage of symptoms.  The examiner noted that the Veteran was rated for vasovagal syncope as paralysis of cranial nerve ten.  However, the actual cranial nerve testing was normal.  Given the frequency and severity of the symptoms however, nerve involvement was listed as partial paralysis that was severe.

The Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's service-connected vasovagal syncope.

As noted above, to warrant a rating in excess of 30 percent under Diagnostic Code 8210 requires paralysis of the tenth cranial nerve that is complete.  However, a review of the evidence does not show paralysis of the tenth cranial nerve that is complete which would warrant a rating in excess of 30 percent for the Veteran's service-connected vasovagal syncope.

As noted above, the October 2016 VA examiner specifically indicated that the frequency and severity of the symptoms were listed as partial paralysis that was severe.  This description falls squarely within the description for a 30 percent disability rating under Diagnostic Code.  Additionally, there is no evidence in the private or VA treatment records which demonstrate that the Veteran had paralysis of the tenth cranial nerve that was complete.

Accordingly, a rating in excess of 30 percent for the Veteran's service-connected vasovagal syncope is not warranted under Diagnostic Code 8210 as the record does not show of the tenth cranial nerve that is complete. 

The Board considered other diagnostic codes to determine whether a rating in excess of 30 percent is warranted.  As noted above, prior to the increased 30 percent rating, effective December 16, 2010, the Veteran's vasovagal syncope disability had been rated as 10 percent disabling under Diagnostic Code 8199-8100 of 38 C.F.R. § 4.124a for migraine headaches.

A rating in excess of 30 percent under Diagnostic Code 8100 requires migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  However, as noted above, the April 2011 VA examiner noted that the Veteran had migraine headaches only twice a week that lasted for hours and that the Veteran was only mildly affected by this condition.  Additionally, the April 2012 VA examiner specifically indicated that the Veteran did not have a headache condition.  As a result, a rating in excess of 30 percent is also not warranted based on headaches.
.
The record also shows complaints of and treatment for dizziness and syncope.  However, the evidence shows that these syncope episodes are not cardiologic in origin.  As a result, the Board finds that a rating the diagnostic codes dealing with a cardiac disability (Diagnostic Codes7000-7020) are inapplicable.

As a result, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected vasovagal syncope is not warranted.

In sum, a rating in excess of 30 percent is not warranted at any point during the rating period on appeal for vasovagal syncope.  As the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to a rating in excess of 30 percent for vasovagal syncope is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


